         Case: 3:20-cv-00439-wmc Document #: 46 Filed: 12/01/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 NATIONAL PRODUCTS, INC.,

          Plaintiff/Counter Defendant,
                                                           Case No. 20-cv-439-wmc
    V.

 PROCLIP USA, INC.
 and BRODIT AB,


          Defendants/Counter Claimants.


                            PARTIAL CONSENT JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff National Products, Inc. against defendants ProClip USA, Inc. and Brodit AB

as follows:

   A. Defendants are hereby immediately enjoined from maldng, using, selling,

         offering for sale in the United States, or importing into the United States,

         ProClip Product Number 100990 and any other products not patentably

         distinct from ProClip Product Number 100990, or from inducing or

         contributing to others making, using, selling, offering for sale in the United

         States, or importing into the United States, ProClip Product Number 100990

         and any other products not patentably distinct from ProClip Product Number

         100990.
         Case: 3:20-cv-00439-wmc Document #: 46 Filed: 12/01/20 Page 2 of 2
Judgment in a Civil Case                                                                Page 2



    B. This Partial Consent Judgment fully and finally resolves all of NPI's claims in

         this lawsuit with respect to U.S. Patent No. 10,956,622.

    C. No party to this Partial Consent Judgment may appeal the Partial Consent

         Judgment.

    D. Each party is to bear its own costs and attorneys' fees incurred in this litigation

         to date with respect to the issues disposed of by this Partial Consent Judgment.


    It appearing that there is no just reason for delay, I direct that this partial final

judgment be entered.


Approved as to form this 1st day of December, 2020.



    i rn M. Conley
Dist·· ct Judge



Peter Oppeneer
                                                           1-z-- ( I
                                                         Date
                                                                         /2-0
Clerk of Court
